DETAILED ACTION

Amendment
1.	Receipt is acknowledged of the amendment filed on January 3, 2022.  Currently claims 1-12 remain in the examination.

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


4.	Claims 1-4, 7, and 8 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2003/0114947 A1 to Tanaguchi (hereinafter “Tanaguchi”).
Regarding claims 1 and 4, Tanaguchi teaches a system for capturing 3D image of an object (see abstract and figure 2A) comprising input device 2 (along with an editing process unit 6 or by itself (see paragraph 0080) functions as a capture module in claim 1; a retrieval unit 4 – search module may be used in retrieving the data from the database 5.  As shown in figure 2A, the information can be readily transferred from input device 2 to the retrieval unit 4 or vice versa 
Regarding claim 2, the information being transferred or processed is about an item which is shown as an embodiment in figure 9 (see paragraph 0074 and thereafter and figure 9). 
Regarding claim 3, the system can be embodied using various networks (see paragraph 0213) and any component of the system can be residing on a node of the network.  
	Regarding claim 7, although Tanaguchi is silent, any computer (see pagraph 0118) which is a part of the system may have a printer, which may be interpreted as a publishing module.  
	Regarding claim 8, the image being captured and processed is shown in figures 9-12C. 

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

8.	Claims 5, 6, and 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 2003/0114947 A1 to Tanaguchi in view of US 2005/0080502 A1 to Chernyak et al. (hereinafter “Chernyak”).
The teachings of Tanaguchi have been discussed above.
Tanaguchi, however, fails to specifically teach or fairly suggest the limitations raised in these claims.  
Chernyak discloses a CAD-CAM tool for design and manufacturing of article in medical field (see paragraph 0024) wherein a database is used store records (see paragraph 0072) and the database is used for search and cross reference (see abstract).  Chernyak further discloses that the infrastructure includes network (see paragraphs 0056 and 0100) including Internet (see paragraph 0065) (claim 5).  Chernyak further discloses that the item-relevant data is posted on the website (see paragraph 0012) (claims 6, 9 and 11).  Chernyak also discloses that the database is tracking and recording all the updates on the projected and products (see paragraph 0074) (claim 10).  Chernyak further discloses that an event triggers automatic communication means by messaging (see paragraph 0075) (claim 12). It is the Examiner’s position that messaging of Chernyak and emailing of the instant application can be construed to be functionally equivalent means.
.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,619,932 B2 to Knighton et al. (hereinafter “932 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other based on the following grounds.
The limitation of claim 1 of the instant application is fully disclosed in claim 1 of 932 patent.  The scope of claim 1 of the instant application is broader.  
	Claim 2 of the instant application corresponds to claim 2 of 932 patent in verbatim manner.
  	Claim 3 of the instant application corresponds to claim 3 of 932 patent in verbatim manner.
The limitation of claim 4 of the instant application is fully disclosed in claim 4 of 932 patent.  The scope of claim 4 of the instant application is broader.  

Claim 6 of the instant application corresponds to claim 6 of 932 patent in verbatim manner.
The limitation of claim 7 of the instant application is fully disclosed in claim 7 of 932 patent.  The scope of claim 7 of the instant application is broader.  
Claim 8 of the instant application corresponds to claim 8 of 932 patent in verbatim manner.
Claim 9 of the instant application corresponds to claim 9 of 932 patent in verbatim manner.
Claim 10 of the instant application corresponds to claim 10 of 932 patent in verbatim manner.
Claim 11 of the instant application corresponds to claim 11 of 932 patent in verbatim manner.
Claim 12 of the instant application corresponds to claim 12 of 932 patent in verbatim manner.

Response to Arguments
11.	Applicant's arguments filed on January 3, 2022 have been fully considered but they are not persuasive. 
	Applicant argues that Tanaguchi fails to teach “a capture module to drive a capture unit to capture three-dimensional (3D) data about a physical object.”  In the previous Office Action, Examiner cited input device 2 (along with an editing process unit 6 or by itself (see paragraph final.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	

Ahshik Kim whose telephone number is (571)272-2393.  The examiner can normally be reached between the hours of 8:00 AM to 5:00 PM Monday thru Friday.  Examiner’s fax phone number is (571)273-2393.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael G. Lee, can be reached on (571)272-2398.  The fax phone number for this Group is (571)273-8300. 

	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [ahshik.kim@uspto.gov]. 

	 PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						
/AHSHIK KIM/Primary Examiner, Art Unit 2876                                                                                                                                                                                                        
March 21, 2022